The State’s obligation to pay interest terminates upon deposit of an advance payment into an interest-bearing account pursuant to State Finance Law § 97-dd (see, EDPL 304 [E]; 514). Therefore, for the period when the advance payment was deposited in that account, the rate earned by the State’s short-term investment pool was the correct rate of interest.
In light of our determination, we need not reach the appellant’s remaining contentions. Thompson, J. P., Altman, Gold-stein and McGinity, JJ., concur.